 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDseveral States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V.THE REMEDYHaving found that Respondent has engaged in and is engaging in unfair laborpractices,I shall recommendthatit be ordered to cease and desist therefrom and takecertain affirmative action designed to effectuate the policiesof the Act.I have found that Respondent discharged Marvin Rochonbecausehe gave testi-mony undertheActin a proceeding arising out of chargesfiled bytheUnion,therebyviolating Section 8(a) (3) and(4) of theAct.Accordingly,I shall recom-mend that Respondent be ordered to reinstate Rochon to the position that he wouldhave occupied but for the Respondent'sdiscrimination against him,or to a sub-stantially equivalent position,without prejudice to his seniority and other rightsand privileges.I shall also recommend that Respondent be ordered to make Rochonwhole for any loss of pay that he may have suffered because of the Respondent'sdiscrimination againsthim, bypayment to him of a sum of money equal to theamount he normally would have earned as wages from date of such discriminationto the date of the offer of reinstatement,less his net earnings.F.W. WoolworthCompany,90 NLRB 289.24In view of the violations herein and the violations previously found by me againstRespondent,it is apparent that the commission of other unfair labor practices byRespondent may reasonably be anticipatedby itspast conduct and that the pre-ventive purposesof the Act may bethwarted unless the recommendations hereinare coextensivewiththe threat.To effectuate the policies of theAct, therefore, itwill be recommended that the Respondent cease and desist from infringing in anymanner on the rights guaranteed employees in the Act.Upon the basis of the foregoing findings of fact,and upon the entire record inthis proceeding,I make the following:CONCLUSIONS OF LAW1.General Drivers and Dairy Employees Local Union 563, International Brother-hoodof Teamsters,Chauffeurs,Warehousemen&Helpers of America, is a labororganization within the meaning of Section2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of MarvinRochon,Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a) (3) and(4) of the Act.3.By interfering with,restraining,and coercing its employees in the exercise ofrights guaranteed in Section7 of the Act,Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(1) ofthe Act.4.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]24There is additional evidence In the record herein of discrimination by Respondentagainst his employees because of their testimony in the proceeding in questionSincethese were not alleged in the complaint nor claimed by the General Counsel as additionalviolations of the Act,I shall recommend no affirmative order regarding them and willrely on the cease and desist portion of the order herein to remedy such violationsInternationalBrotherhood of ElectricalWorkers,Local 861,AFL-CIOandCleveland Construction Corp.InternationalBrotherhood of ElectricalWorkers, Local 861,AFL-CIOandElco Electric,Inc.Cases Nos. 15-CC-129 and15-CC-130.November 22, 1961DECISION AND ORDERUpon charges and amended charges duly filed by Cleveland Con-struction Corp., herein called Cleveland, and Elco Electric, Inc.,134 NLRB No. 62. INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 861587herein called Elco, the General Counsel of the National Labor Re-lations Board, by the Regional Director for the Fifteenth Region,issued an "Order Consolidating Cases, Consolidated Complaint andNotice of Hearing," and an amendment thereto, alleging that Inter-national Brotherhood of Electrical Workers, Local 861, AFL-CIO,herein called the Respondent, had engaged in and was engaging incertainunfair labor practices within the meaning of Section8(b) (4) (i) and (ii) (B) of the National Labor Relations Act, asamended.Copies of the charges, the consolidated complaint, andnotice of hearing were duly served upon the Respondent and theCharging Parties.On April 28, 1961, all parties entered into a stipulation of facts,which provides in pertinent part that the parties waive their rightsto a hearing before a Trial Examiner and the issuance of an Inter-mediate Report and Recommended Order; that the entire record inthis proceeding shall consist of the aforementioned charges, con-solidated complaint, notice of hearing, and the stipulation; and thatthe Board make findings of fact, conclusions of law, and issue a De-cision and Order upon the stipulated record.On May 11, 1961, theBoard issued an order approving the stipulation, transferred thecases to the Board, and granted the parties an opportunity to filebriefs.A brief was filed by the General Counsel.'Upon the basis of the aforesaid stipulation, and the entire recordherein, including the brief filed by the General Counsel, the Board .2makes the following :FINDINGS OF FACTI.THE BUSINESS OF TIIE COMPANIES INVOLVEDCleveland Construction Corp., a Louisiana corporation, is en-gaged at Crowley, Louisiana, as a general contractor in the buildingand construction industry. It annually receives goods and materialsfrom points outside the State of Louisiana valued in excess of$50,000.'On July 12, 1961, the Respondentfiled a motion in which it seeksto withdraw fromthe stipulation hereinInthe alternative,it requeststhat thisproceeding be consolidatedwith Case No 15-CC-134 (not publishedin NLRB volumes),a case involving the sameparties,then pendingbefore a Trial Examiner.TheGeneral Counsel filed an oppositionto the motionThe Respondent'smotion is based on an alleged discrepancy betweenfacts stipulated to in the stipulation and testimonygiven at the hearing in Case No15-CC-134 with respectto a certain incidentHowever, evenif a discrepancy exists asalleged, it is an immaterialone.For thevalidityof theother factsin thestipulationhas not been questioned and, as appears hereinafter,they clearlyshow the Respondent tohave violatedthe Act. In view thereof,and as the IntermediateReport in Case No15-CC-134 has issued,and itsrecommendations compliedwith,we hereby deny theRespondent'smotion inits entirety2Pursuant to the provisions of Section3(b) of the Act,the Board has delegated itspowers in connectionwith these casestoa three-member panel[Members Leedom,Fanning and Brown) 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDElco Electric, Inc., a Louisiana corporation, is engaged in businessat Rayne, Louisiana, as an electrical contractor in the building andconstruction industry. It annually receives goods and materials frompoints outside the State of Louisiana valued in excess of $50,000.We find that Cleveland and Elco are engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act and that it will effec-tuate the policies of the Act to assert jurisdiction in this proceeding.II.THELABOR ORGANIZATION INVOLVEDInternational Brotherhood of Electrical Workers, Local 861, AFL-CIO, is a labor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR- PRACTICESIn December 1960, Cleveland signed an agreement with the Louisi-ana Bank and Trust Company for the construction of a bank buildingat Crowley, Louisiana.Cleveland subcontracted the electrical workfor this project to Elco.Other subcontractors were also hired on thebank building job.At times material herein, the Respondent had alabor dispute with Elco, but not with Cleveland or any subcontractoron the bank building job other than Elco.Construction of .the bank building began in January 1961.Elco'semployees worked on the job on February 17, 27, and 28 and onMarch 6 and 9, 1961. On the night of February 28, 1961, PatrickDerouen, Elco's president, was informed by Elias Broussard, a fore-man of Cleveland, that there might be a picket line and that it mightbe a good idea if Elco held off working. As a result of said conversa-tion, Elco's employees did not report for work on March 1, 1961.On March 1, 2, 3, 13, 14, 15, 16, and 17, 1961, the Respondent pick-eted the bank building jobsite with signs bearing the legend: "Nodispute with any other employer.Elco Electric Co. has sub-standardwages and working conditions. IBEW Local 861, AFL-CIO." Dur-ing the course of this picketing, which was carried on during workinghours from 7:30 a.m. until 3:30 p.m., the employees of Cleveland andof the various subcontractors refused to cross the picket line.NoElco employee worked on these dates.We agree with 'the General Counsel that the Respondent's picketingviolated Section 8(b) (4) (i) and (ii) (B) of the Act.The record isclear that the Respondent had a dispute with Elco and that it engagedin picketing at the bank building job where employees of employersother than Elco with whom the Respondent had no dispute were work-ing.The Board has defined the right of a union to picket in such com-mon situs situations, where a secondary employer is harboring the situs INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 861589of a dispute between a union and a primary employer 3 One of the con-ditions which must be satisfied if such picketing is to be deemed lawfulis that the picketing be conducted at a time when the primary em-ployer is engaged in its normal business at the situs. This requirementwas not met in the instant case, as the Respondent picketed the bankbuilding job on 8 days, during the whole working day, at times whenno Elco employees were at work on the project. In view thereof, wefind that the Respondent engaged in secondary picketing for the un-lawful object of causing Cleveland to cease doing business with Elco,in violation of Section 8(b) (4) (i) (B) of the Act.' Such activity byRespondent is also unlawful under Section 8(b) (4) (ii) (B).5IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, oc-curring in connection with the operations of the Companies here in-volved, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labor dis-putes burdening and obstructing commerce and the free flow thereof.V.,THE REMEDYHaving found that the Respondent has violated Section 8 (b) (4) (i)and (ii) (B) of the Act, we shall order it to cease and desist therefromand take certain affirmative action designed to effectuate the policiesof the Act.Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.Cleveland Construction Corp. and Elco Electric,Inc., are em-ployers engaged in commerce or in an `industryaffecting commercewithin the meaning of Section2(6) and(7) of the Act.2.The Respondentis a labor organizationwithinthe meaning ofSection 2 (5) of the Act.3 See MooreDry Dock Company,92 NLRB 547, 549 Section8(b) (4) (A)Involved inMoore Dry Dockis now substantially Section 8(b) (4) (1) (B)of the Act as a result ofthe Landrum-Griffin amendments of 1959.4MemberLeedom, while agreeing with the majority that the picketing at the bank build-ing jobsite was unlawful because Elco,the primary employer,was not engaged in itsnormal business there at the times of the picketing,would also rely upon all the factsand circumstances surrounding the picketing,including the fact that the Respondentfailed to limit its picketingto Elco's Rayne,Louisiana,location where Elco's employeesreported to work each day, and where they could have been effectively reached.DallasCounty Construction Employers'Association,Inc,124 NLRB 696, enfd. as modified 281F 2d 593(C A 5). Cf.Washington Coca Cola Bottling Works,Inc.,107 NLRB 299,303, enfd 220F. 2d 380 (C A.D C )i International Hod Carriers,Building and Common Laborers Union of America, LocalNo. 1140, AFL-CIO (Gilmore Construction Company),127 NLRB 541,enfd as modified285 F. 2d 397(C A8) ; SheetMetal Workers'International Association,Local UnionNo. 3, AFL-CIO (Siebler-Heating & AirConditioning,Inc.),133 NLRB 650. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By inducing and encouraging employees of Cleveland and ofother persons engaged in an industry affecting commerce to engage ina strike or a refusal in the course of their employment to performservices, and by threatening, coercing, or restraining Cleveland andsuch other persons, in each case with an object of forcing or requiringCleveland to cease doing business with Elco, the Respondent has en-gaged in unfair labor practices within the meaning of Section 8 (b) (4),(i) and (ii) (B) of the Act.4.The aforesaid unfair labor practices are unfair labor practices.within the meaning of Section 2 (6) and (7) of the Act.ORDERUpon the basis of the entire record in this proceeding, and pursuantto Section 10(c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Respondent,.International Brotherhood of Electrical Workers, Local 861, AFL-CIO, Lake Charles, Louisiana, its officers, representatives,agents, suc-cessors, and assigns, shall :1.Cease and desist from inducing or encouraging any individualemployed by Cleveland Construction Corp. or by any otherperson,other than Elco Products, Inc., similarly engaged at the LouisianaBank and Trust Company building site, to engage in a strike or a,refusalin the course of his employment to use, manufacture, process,,transport, or otherwise handle or work on any articles, materials, orcommodities, or to perform any services; or threatening, coercing, orrestraining Cleveland Construction Corp., or any other person similar-ly engaged at the aforesaid building site; where in either-case an objectthereof is toforce or require Cleveland Construction Corp. or anyother person similarly engaged at the aforesaid buildingsite to ceasedoing business with Elco Electric, Inc.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post in the Respondent's business offices andmeeting halls,,copies of the notice attached hereto marked "Appendix." 6 Copies ofsaid notice, to be furnished by the Regional Director for the FifteenthRegion, shall, after being duly signed by an authorized representativeof the Respondent, be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for a period of 60 consecutivedays thereafter, in conspicuous places, including all places wherenotices to members are customarily posted.Reasonable steps shall betaken by the Respondent to insure that such notices are not altered,defaced, or covered by any other material.Upon request of theRegional Director, the Respondent shall supply him with a sufficiente In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order " GLADIOLA BISCUIT COMPANY591number of signed copies of said notices for posting by Elco Electric,Inc., and Cleveland Construction Corp., if they desire to do so, at thesite which was involved in this proceeding.(b)Notify the Regional Director for the Fifteenth Region, in writ-ing, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.APPENDIXNOTICE TO ALL MEMBERS OF INTERNATIONAL BROTHERHOOD OFELECTRICALWORKERS, LOCAL 861, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard and in order to, effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT induce or encourage any individual employed byCleveland Construction Corp. or by any other person, other thanElco Electric, Inc., similarly engaged at the Louisiana Bank andTrust Company building site to engage in a strike or a refusalin the course of his employment to use, manufacture, process,transport, or otherwise handle or work on any goods, articles,materials, or commodities, or to perform services; or threaten,coerce, or restrain Cleveland Construction Corp. or any other per-son similarly engaged at the aforesaid building site; where ineither case an object thereof is to force or require Cleveland Con-struction Corp. or any other person similarly engaged at theaforesaid building site to cease doing business with Elco Electric,Inc.INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, LOCAL 861, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Fant Milling Company,Inc., d/b/a Gladiola Biscuit CompanyandJohn H.Jones, Joseph W.Jones, and Edward H. Martin.OasesNos. 1.1-CA-1766-1, 11-CA-1766-2, and 11-C,A-1766-3.November 22, 1961DECISION AND ORDEROn August 9, 1961, Trial Examiner Stanley Gilbert issued hisIntermediate Report in the above-entitled proceedings, finding that134 NLRB No. 70.